GURICH, J.,
with whom KAUGER and EDMONDSON, JJ. join concurring:
" 1 Plaintiff King was a paid firefighter for the Berryhill Fire Protection District and worked under the supervision of Fire Chief Downing. Chief Downing wanted to remove structures from real property he owned and had received an estimate for the demolition of structures on his property in the amount of $10,000. Rather than paying to have the structures demolished, Chief Downing began planning a live burn training exercise on the property even though gasoline tank batteries were located on nearby property on three sides of his property, trains operated on tracks on the immediate east side of his property, electrical lines were near the structures, and there was a large tree that could have caught fire. Further, there was no water immediately available at the proposed burn site. At trial, witnesses for both parties testified that the property was not an appropriate site for such a drill.
' 2 After learning about the Chief's plan to conduct a live burn on his property, and believing the planned exercise would constitute arson, King reported his concerns to Chief Downing and others in the department. King also reported the matter to a Tulsa Fire Department employee. After the Tulsa Fire Department contacted the Berryhill Fire Department about the live burn, the exercise was cancelled. King was later terminated from his employment with the Ber-ryhill Fire Department. Believing his termination was in retaliation for his efforts to stop the live burn exercise, King sued the Berryhill Fire Department for retaliatory discharge.
3 After hearing conflicting evidence from both sides and evaluating the eredibility of the witnesses, the jury agreed with King and found King's protest of the planned burn exercise resulted in his wrongful termination from employment in violation of the public policy of this state. I agree with the majority that the trial court did not abuse its discretion in submitting King's claim to the jury. Because the Court of Civil Appeals decision invades the province of the jury, I concur.